Citation Nr: 0015386	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, post operative status, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1987 to October 
1993.  This appeal arises from a February 1997 rating 
decision in which the RO denied an evaluation in excess of 10 
percent for a post operative status, right knee disorder and 
denied a compensable evaluation for a left knee disorder.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1999.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder, post 
operative status, is manifested by complaints of right knee 
pain, popping, and giving way, a history of multiple right 
knee surgeries, normal range of motion, no more than mild 
impairment due to early osteoarthritis, little or no weakened 
movement, excess fatigability, or incoordination; his right 
knee disorder does not prevent him from performing his mail 
carrier duties, including walking most of his mail delivery 
route.  

2.  The veteran's service-connected left knee disorder is 
manifested by a normal range of non-painful motion, an 
absence of recurrent subluxation or lateral instability, 
little or no weakened movement, excess fatigability, or 
incoordination, and early osteoarthritis is shown on x-ray 
study.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service-connected right knee disorder, post operative status, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, and 5261 (1999).  

2.  A compensable rating for the veteran's service-connected 
left knee disorder is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service, in April 1992, the veteran underwent anterior 
cruciate ligament (ACL) reconstructive surgery, a partial 
lateral meniscectomy and a partial medial meniscectomy all on 
his right knee.  A military medical board report noted that 
he had bilateral patellofemoral syndrome, with the right knee 
affected more than the left knee.  

On VA orthopedic examination in January 1994, the veteran's 
complaints included right knee and left knee pain.  He 
reported a history of sustaining a tear of his right knee ACL 
and right knee surgery in 1992 and 1993.  He indicated that 
his right knee still pops, especially when the weather is 
colder.  He complained of a burning sensation at the interior 
aspect of the left knee.  On clinical evaluation, the right 
knee lacked five degrees of full extension.  Flexion was to 
110 degrees.  There was 1+ valgus instability and 1+ positive 
anterior drawer and Lachman's sign.  There was no crepitus.  
The left knee demonstrated full range of motion in all 
planes, and there was no evidence of instability in the left 
knee.  There was tenderness over the patellar tendon, but 
there was no patellar crepitus.  The examining physician's 
diagnosis as to the right knee was status post operative ACL 
tear and two surgical repair procedures.  The right knee 
remained slightly unstable, with mildly diminished range of 
motion.  The examining physician noted that x-rays did not 
show evidence of arthritis in the right knee.  The diagnosis 
as to the left knee was patellar tendinitis.  The physician 
described the left knee disorder as self-limiting, and 
concluded that x-ray study of the left knee was not required.  

On a subsequent VA Persian Gulf War examination in January 
1994, the veteran reported that after his first ACL repair 
surgery in 1992, he lacked twelve degrees of extension in his 
right knee.  The second surgery was designed to restore full 
extension of the right knee, and the veteran indicated that 
he had full right knee extension.  It was reported that the 
veteran was excessively worried because he was unemployed and 
concerned about his knees.  On clinical evaluation, the 
examining physician noted that the veteran had marked 
crepitus in both knees and an audible pop was heard when the 
right knee was extended.  The examining physician's diagnoses 
included degenerative joint disease, but the affected joints 
were not specified.  

Records of medical treatment of the veteran at Wilmington 
Surgcare, dating from September and October 1996, show that 
he began having episodes of right knee locking and giving way 
in September 1996.  He was employed as a mail handler and did 
considerable walking with his job.  Following clinical 
evaluation in October 1996, David Esposito, M.D., concluded 
that the veteran had sustained a right knee medial meniscus 
tear.  The veteran subsequently underwent an arthroscopic 
partial medial meniscectomy and abrasion arthroplasty with 
notchplasty.  After the surgery by Dr. Esposito, the veteran 
sustained injuries, including a right knee injury, in a fall.  
The veteran complained of right knee swelling, and Dr. 
Esposito opined that he had torn scar tissue in his right 
knee.  

The veteran submitted a claim for an increased rating for his 
service-connected right knee in October 1996.  He reported 
that he had missed two weeks of work in connection with the 
surgery by Dr. Esposito, and was subsequently placed on two 
weeks of light duty.  He stated that he had constant right 
knee popping and pain.  

On VA orthopedic examination in January 1997, the veteran's 
medical history with regard to his right knee was reported.  
Following the surgery in October 1996, he indicated that his 
right knee moved more smoothly, but the knee continued to be 
painful in connection with walking and stooping associated 
with his employment as a mail carrier.  He had at least 
slight medial swelling in his right knee on most days.  On 
some days, there was increased heat in his right knee, and at 
such times, he was unable to fully flex his knee.  On 
clinical evaluation, the examining physician noted healed, 
nontender arthrotomy scars anteriorly and superiorly on the 
right knee.  The veteran had slight tenderness over the 
medial and lateral pica area and over what would be the 
insertion of the right knee patella tendon.  The right knee 
was stable, and there was reduced range of motion.  The 
veteran could not fully lock his knee.  He lacked the final 5 
degrees of extension, and could flex his knee to 110 degrees.  
He had what were described as powerful, equal quadriceps 
muscles, and he could easily stand on tiptoes, while 
performing a knee bend.  He could bend his knees to 30 
degrees before pain in his right knee limited further 
stooping or squatting.  He continued to have mild symptoms in 
the left knee, with some aching at times.  The left knee did 
not swell or lock.  There was no crepitus felt in the knees, 
and no tenderness medially or laterally.  The veteran could 
easily extend and lock the knee at zero degrees and could 
flex to 130 degrees.  The right knee was stable to stress.  
The examining physician's diagnoses with regard to the right 
knee were degenerative joint disease, with a history of 
medial meniscus tear and ACL repair in multiple surgical 
procedures, and limited range of motion post operatively.  
With regard to the left knee, the diagnosis was tendinitis.  
X-ray study did not show degenerative changes.  

In a VA Form 9 submitted in October 1997, the veteran 
reported that he had been required to seek medical treatment 
for his knees from Dr. Esposito four times in the past year, 
and was taking pain medication on a daily basis.  He had had 
to be absent from work for approximately 20 days since his 
most recent knee surgery.  He indicated that he has constant 
grinding and popping in his right knee, and a popping and 
weakness in his left knee, which caused his left knee to give 
way on occasion.  He expressed his concern that he might have 
to terminate his employment as a mail carrier due to the pain 
in his knees.  

Records of medical treatment of the veteran by physicians at 
Sina Surgical Associates and Columbia Cape Fear Memorial 
Hospital, dated in February and March 1998, and records of VA 
medical treatment of the veteran, dated from January 1994 to 
August 1998, were associated with the claims folder.  These 
records show that the veteran complained of pain in both his 
knees and was treated with Motrin.  

In the February 1999 remand, the Board directed evidentiary 
development, to include scheduling the veteran for a VA 
orthopedic examination to determine the severity of his 
service-connected right knee and left knee disabilities.  The 
VA examination was to comport with the holding of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 2 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The examiner was requested to 
report pertinent clinical findings, including the range of 
motion of both knees in degrees of flexion and extension, and 
to comment as to whether there is slight, moderate or severe 
impairment of each knee, as reflected by any recurrent 
subluxation or lateral instability.  The examiner was 
requested to note any weakened movement, excess fatigability, 
pain on undertaking motion, or incoordination caused by the 
right knee disability.  

On VA examination by a consulting physician in August 1999, 
the veteran's medical history with regard to his knees was 
noted.  The veteran indicated that, following right knee 
surgery by Dr. Esposito in 1996, his knee symptoms were 
unchanged and he has difficulty with squatting, stooping, 
climbing, prolonged walking and driving for periods of two 
hours or more when his knee becomes stiff.  Otherwise, he 
reported that he could still perform his duties as a mail 
carrier.  The veteran could not recall an injury to his left 
knee.  The left knee gradually began to bother him in 1988 or 
1989.  His symptoms included the left knee giving way.  On 
clinical evaluation, the examining physician described the 
range of motion of the veteran's right knee as ranging from 
zero to 140 degrees, or normal range of motion.  The range of 
motion for the left knee was zero to 140 degrees, or normal 
range of motion.  Rotational tests were negative for 
abnormalities of the right knee and the left knee.  Both 
knees were negative for abnormalities associated with 
McMurray's sign and Apley's test.  Drawer sign was negative 
for right knee abnormality, and there was no sign of right 
knee anterior cruciate instability.  There was some 
periarticular tenderness, primarily surrounding the patella, 
and there was a fair amount of infrapatellar crepitus, which 
the examining physician concluded accounted for the veteran's 
complaints with climbing and descending stairs, climbing 
ladders, and driving for prolonged periods of time.  The 
examiner indicated that the left knee was normal on 
examination.  X-ray study of both knees showed early 
arthritis in the right knee, together with very early 
arthritis in the area of the left knee.  The left knee was 
negative for abnormalities associated with McMurray's and 
Apley's test.  There was no left knee anterior or collateral 
instability and no periarticular tenderness.  The examiner's 
impression was of degenerative arthritis of the both knees, 
with the right knee more severe than the left knee.  The 
examiner also noted exogenous obesity, and indicated that the 
left knee had no physical findings and minimal x-ray findings 
of internal derangement.  With regard to specific inquiries 
set forth in the Board's February 1999 remand, the examiner 
indicated that there was mild right knee impairment due to 
early osteoarthritis of the right knee.  There was no left 
knee impairment, and no left knee recurrent subluxation or 
lateral instability.  The examining physician noted that, 
despite the veteran's right knee disability, he was able to 
function as a mail carrier who walks most of his mail 
delivery route.  His activities were affected by his 
inability to repeatedly flex and extend his right knee under 
resistance; which caused him problems with climbing and 
descending stairs, squatting, stooping, sports activities, 
and stiffness in his right knee when in an automobile for a 
prolonged period of time.  The examiner described the 
veteran's left knee as somewhat normal.  There was minimum 
impairment of the veteran's activities due to his left knee 
problem.  There was little or no weakened movement, excess 
fatigability, or incoordination related to the veteran's 
right knee and left knee disabilities.  The physician stated 
that the clinical findings on examination of the veteran's 
knees were based upon a right knee injury, with four 
documented surgical procedures on the right knee, with 
multiple structures modified or removed, such as the medial 
meniscus and ACL repair.  X-ray findings were objectively 
positive in the form of early osteoarthritis, and there was 
significant infrapatellar crepitus on examination of the 
right knee in comparison to the left knee, where there was no 
significant infrapatellar crepitus.  There were no objective 
findings on the left knee indicative of significant intra-
articular pathology.  The examiner noted that the veteran 
weighed 329 pounds, and his overweight condition was believed 
to directly impact upon and contribute to his continuing and 
most likely progressive impairment of his right knee.  In a 
subsequent addendum to the foregoing examination report dated 
in August 1999, the examiner who examined the veteran 
previously in August 1999 indicated that the veteran's right 
knee and left knee extended to zero degrees bilaterally.  

Analysis

As an initial matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected right 
knee disorder and the claim for an increased (compensable) 
rating for his service-connected left knee disorder are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In VAOGCPREC 23-97, it was indicated that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability".  VAOGCPREC 23-97, reissued July 24, 1997.  See 
also VAOGCPREC 9-98, dated August 14, 1998.  Therefore, 
multiple disability ratings may be warranted for the 
veteran's service-connected right knee and left knee 
disorders, if indicated by the medical evidence.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent rating.  Moderate impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 20 percent rating.  A 30 percent rating requires 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires that flexion be limited to 30 degrees.  A 30 
percent rating requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Diagnostic 
Code 5261, limitation of extension of either leg to 10 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating requires that extension be limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

An Increased Rating for a Right Knee Disorder,
Post Operative Status

The veteran's service-connected right knee disorder, post 
operative status, is currently rated 10 percent disabling 
under Diagnostic Code 5257, and he has complained that his 
right knee periodically pops and gives way.  Following 
clinical evaluation during the August 1999 VA orthopedic 
examination, the examiner found that the veteran's right knee 
impairment was mild, and was attributed to early 
osteoarthritis.  The evidence does not demonstrate that there 
is moderate impairment of the right knee, to include 
recurrent subluxation or lateral instability, so as to 
warrant a 20 percent rating under Diagnostic Code 5257.  

On August 1999 VA orthopedic examination, the examiner 
reported that the veteran's right knee demonstrated flexion 
to 140 degrees, or normal flexion.  As indicated in the 
examiner's August 1999 addendum, the right knee extended to 
zero degrees.  Therefore, a rating in excess of 10 percent 
for the veteran's service-connected right knee disorder is 
not warranted under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  

Additionally, having recognized formulation of the current 10 
percent rating under Code 5257 for the right knee, a question 
arises as to assignment of a separate 10 percent rating for 
the right knee under the above noted General Counsel 
opinions.  To warrant a separate 10 percent rating for the 
right knee, the limitation of motion of the right knee would 
have to warrant assignment of a noncompensable rating under 
Diagnostic Code 5260 or Diagnostic Code 5261.  As shown in 
Plate II of 38 C.F.R. § 4.71, a full range of motion (flexion 
and extension) of the knee is from zero to 140 degrees.  
Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion is limited to 60 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension is limited 
to 5 degrees.  38 C.F.R. § 4.71a, Code 5261.  As indicated 
above, the clinical findings show that the veteran's right 
knee range of motion does not meet the criteria required for 
noncompensable ratings under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

In accordance with 38 C.F.R. § 4.1, a disability must be 
viewed in relation to its history and there must be an 
emphasis upon the limitation of activity imposed by the 
disabling condition.  In that regard, the Board notes that, 
on the most recent orthopedic examination of the veteran in 
August 1999, and in response to the remand's inquiry about 
the limitation of activity imposed by the veteran's right 
knee and left knee disabilities, the examiner noted that, 
while the veteran has some right knee pain with squatting, 
stooping, climbing and prolonged walking and driving, he can 
still perform his duties as a mail carrier who walks most of 
his mail delivery route.  In short, there is no more than 
mild limitation of the veteran's activities due to his right 
knee disorder.  

Pursuant to the holding of the Court in DeLuca, supra, 
disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca, the claimant 
sought an increased disability rating for a musculoskeletal 
disorder, and the Court indicated that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination and that these symptoms must be considered 
in the rating determination.  In this case, on VA orthopedic 
examination in August 1999, the examiner reported that the 
veteran's right knee and left knee disabilities were 
productive of little or no weakened movement, excess 
fatigability, or incoordination.  

The veteran's right knee has been the subject of multiple 
surgical procedures, but the post operative status right knee 
disorder has been shown by clinical findings and a medical 
opinion as being productive of no more than mild impairment.  
The veteran's complaints of right knee pain have been 
considered, but the Board concludes that the current 10 
percent rating most accurately reflects the severity of the 
service-connected right knee disability.  Therefore, the 
claim for a rating in excess of the 10 percent rating in 
effect for the veteran's service-connected right knee 
disorder, post operative status, must be denied.  

A Compensable Rating for a Left Knee Disorder

The examining physician during the August 1999 examination of 
the veteran specifically reported that there was no left knee 
recurrent subluxation or lateral instability.  Therefore, a 
compensable rating for the veteran's left knee disorder is 
not warranted under Diagnostic Code 5257.  

The range of motion of the left knee is completely normal as 
to flexion and extension.  Therefore, even a noncompensable 
rating for the veteran's left knee disorder is not warranted 
under Diagnostic Codes 5260 or 5261.  Additionally, although 
x-ray study shows osteoarthritis of the left knee, a separate 
rating under Diagnostic Codes 5003 and 5010 is not warranted 
for the left knee because the left knee does not exhibit 
painful motion or any degree of limitation of motion.  

Limitations imposed on the veteran's activities appear to be 
chiefly associated with his right knee disorder, with little 
or no limitation associated with the veteran's left knee 
disorder.  In August 1999, the examiner specifically 
indicated that there was minimum impairment of the veteran's 
activities due to his left knee problem.  And, as noted 
above, the examiner specifically found that there was little 
or no weakened movement, excess fatigability, or 
incoordination related to the veteran's right knee and left 
knee disabilities.  The veteran's complaints of left knee 
pain have been considered, but the evidence, taken in its 
entirety, demonstrates no painful motion of the left knee.  
Therefore, the Board concludes that the veteran's service-
connected left knee disorder does not warrant a compensable 
rating, and the claim for a compensable rating must be 
denied.  



ORDER

A rating in excess of 10 percent for a right knee disorder, 
post operative status, is denied.  

A compensable rating for a left knee disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

